Citation Nr: 1518576	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an initial compensable rating for a ganglion cyst of the right foot.

2.   Entitlement to a total disability rating by reason of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to January 2009.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that in the May 2009 rating decision on appeal, the RO also denied service connection for claims for bone spurs of the right foot and arthritis.  The RO subsequently awarded service connection for these disorders in an April 2012 rating decision.  As such, these claims will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Similarly, while the Veteran filed a timely August 2011 notice of disagreement (NOD) in response to a September 2010 denial of a claim for service connection for a chronic cough, in March 2014, the RO awarded service connection for this disorder.  This claim too will not be addressed below.  Id.

The Board additionally notes that the April 2012 statement of the case (SOC) rendered for this appeal also included a claim for an increased rating for a thumb disability.  However, in the Veteran's VA Form 9 he excluded the thumb disability from appeal, and indicated he was only appealing the claim involving a ganglion cyst of the right foot.  As such, the claim involving the thumb disability is not currently on appeal and will not be addressed by the Board.

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the ganglion cyst of the Veteran's right foot has been analogous to a benign skin growth with one or two scars that are painful.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for the Veteran's ganglion cyst of the right foot are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7819-7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the January 2009 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  VBMS Entry January 27, 2009; see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, and VA medical records (VAMRs).  The Veteran has not identified any outstanding PMRs or requested VA to obtain such records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An appropriate VA medical examination has been conducted as to the claim, and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's ganglion cyst of the right foot.

In the May 2009 rating decision on appeal, the RO awarded service connection for a ganglion cyst of the right foot and assigned a noncompensable rating effective January 9, 2009, the day following his discharge from service, pursuant to 38 C.F.R. § 4.118, DC 7819.  This rating has remained in effect since its initial assignment.  

The Veteran's disability has been rated under 38 C.F.R. § 4.118, DC 7819, pertaining to benign skin neoplasms.  Benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (DC 7800); as scars (DCs 7801, 7802, 7803, 7804, or 7805); or as impairment of function.  See 38 C.F.R. § 4.118, DC 7819 (2014).  The Veteran's ganglion cyst of the right foot does not consist of disfigurement of the head, face, or neck; as such, the disability is to be rated either as a scar or as impairment of function, whichever results in the higher rating.

The Board notes that the Veteran is also separately service-connected for several other disabilities involving the right foot and ankle, including a right ankle sprain with ligamentous laxity (10 percent disabling under DC 5271-5024), narrowing of the first metatarsal-tarsal junction of the right foot (noncompensably disabling under DC 5099-5010), and plantar calcaneal spur of the right foot (noncompensably disabling under DC 5299-5284).  See March 2014 Rating Decision Codesheet.  The Board notes that the VA providers' findings below have distinguished the symptoms pertinent to the Veteran's ganglion cyst of the right foot from those pertaining to his separately-service connected disabilities of the right foot and ankle, to the extent possible.

On VA examination in April 2009, the Veteran reported intermittent pain when walking without his orthotics.  He reported that it took two to three days to recover after an episode of a painful flare-up.  He did not use other braces or assistive devices.  VBMS Entry April 30, 2009.

On examination, the Veteran had normal posture and a normal gait.  Palpation revealed no tenderness of the medial joint line, lateral joint line, or anterior joint line.  There was no hindfoot, midfoot, or forefoot tenderness.  There was a palpable protuberance of the dorsal aspect of the midfoot at the tarsal bones, and no tenderness of the tarsometatarsal joints.  The Veteran was diagnosed with a right ankle sprain with ligamentous laxity, and a right foot ganglion cyst with no evidence of arthritic changes.  The examiner stated that she would expect five to ten degrees of loss of range of motion, mild to moderate weakness, mild to moderate fatigability, and mild to moderate loss of coordination secondary to painful flare-up episodes of the Veteran's right foot and ankle associated with repetitive activities or twisting episodes.  Id.

In January 2011 and July 2011, the Veteran sought treatment for a painful lump on the right foot. He had pain both on ambulation and sometimes at rest.  A cortisone injection had reduced some discomfort.  On examination, the provider found a soft tissue mass on the dorsal aspect of the right foot at the second and third cuneiform area.  The skin was intact, there was no lesion, and there was slight edema.  The mass was tender on direct palpation and was approximately two centimeters in diameter.  There was no erythema in the skin area.  Virtual VA Entry September 10, 2012, p. 1/46, 8/46.

On VA examination in October 2012, the Veteran reported a painful lump on his right foot.  He could not cinch down his shoes tightly.  Orthotics helped but did not resolve the problem.  The pain was constant and produced a numbing feeling.  The pain was aggravated by pressure to the top of the foot, and by prolonged standing, walking, and running.  VBMS Entry October 18, 2012.

On examination, the examiner checked numerous boxes indicating the Veteran did not have other foot disabilities, including weakfoot, clawfoot, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, malunion/nonunion of the tarsal or metatarsal bones, or another foot disability.  The examiner found a  small visible and palpable protuberance on the dorsal aspect of the second and third cuneiform, with tenderness to palpation.  The foot was supple with manipulation.  Stress testing and foot manipulations did not produce pain.  X-rays did not show abnormalities.  Id.

The examiner was asked to address the April 2009 VA predictions of functional loss during flare-ups, and indicate what objective evidence there was to support the findings.  The examiner stated there was "no measurable ROM [range of motion] that can be applied to the foot," and that "the predicted ROM loss was associated with the ankle ROM after an inversion injury."  The examiner stated, "the objective findings are in ligamentous stress test findings of "1+ laxity with anterior drawer and talar tilt. The predicted functional weakness, fatigability and loss of coordination would apply to both the ankle and the foot."  Id.

The examiner was also asked to opine on whether any objectively identified symptoms of loss of range of motion, weakness, fatigability, or loss of coordination noted in the right foot following repetitive movement testing was due to Veteran's service connected disabilities versus nonservice-related etiological factors.  The examiner opined that the symptoms were due to service-connected disabilities.  Id.

The examiner was additionally asked to ascertain whether the Veteran's service-connected disabilities of the foot involve more than one minor joint of the foot.  The examiner stated there was "no objective or radiographic evidence that this Veteran has more than one area of pain or involvement associate[d] with the right foot. The only objective findings are associated with the dorsal foot ganglion cyst."  Id.

In March 2013, a VA neurological examination was afforded to address the Veteran's reports of numbness in the foot.  The examiner stated, "he uses the term 'numbing' because that is the best way he can describe it."  On physical examination, sensation was normal, reflexes were normal, and there was no focal neurological deficit.  The examiner opined that the Veteran does not have a chronic neurological disorder of the right foot.  VBMS Entry March 15, 2013.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 10 percent rating is warranted for the Veteran's ganglion cyst of the right foot under DC 7804 throughout the pendency of the appeal.  Pursuant to DC 7804, a 10 percent evaluation is warranted with evidence of one or two scars that are unstable or painful.  The evidence consistently shows that the Veteran's ganglion cyst is painful.  The Veteran reported pain and flare-ups on VA examination in April 2009, and pain on palpation was found by VA providers in January and July 2011, and by the October 2012 VA examiner.  While DC 7804 allows for ratings of 20 and 30 percent, these apply where there are more than three scars involved, which is not the case here as there is one ganglion cyst measuring two centimeters in diameter.  A rating in excess of 10 percent under DC 7804 is not warranted.

A higher or separate rating is also not warranted under the other diagnostic codes pertaining to scars.  DC 7800 is inapplicable as it pertains to disfigurement of the head, face, or neck.  DC 7801 and DC 7802 are inapplicable as the cyst is not of the requisite size for the application of these codes.

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  DC 7805 directs that any disabling effect(s) not already considered in a rating provided under DCs 7800-04 should be evaluated under an appropriate diagnostic code.  

Regarding limited function of the foot under Diagnostic Code 7805 using Diagnostic Code 5284, the Board notes that while a separate or higher rating can be considered, in this instance it is not warranted.  Initially, the Board notes that the Veteran is already in receipt of a separate rating under DC 5284 for his plantar calcaneal spur, and the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Further, preponderance of the evidence is against the assignment of a separate rating as the record indicates the Veteran's cyst is predominantly manifested by pain, which is already contemplated by the 10 percent rating in Diagnostic Code 7804.  In this regard, the October 2012 VA examiner stated that there was no measureable range of motion that can be applied to the foot, and attributed the predicted range of motion loss to the separately-service connected ankle disability.  The Board does not find that the Veteran's "mild to moderate" weakness, fatigability, and loss of coordination alone are sufficient to justify a finding of a "moderate" foot disability and separate rating under DC 5284, as this symptomatology has been attributed to the both the ankle and the foot.  Similarly, the preponderance of the evidence is against a higher rating under DC 5284, as a rating of 20 percent is available only with evidence of a "moderately severe" foot injury, and again, the VA examiners specifically characterized the level of disability caused by the ganglion cyst as "mild to moderate."  Thus, a higher or separate rating is not warranted under DC 7805. 

The Board has additionally considered the applicability of the diagnostic codes pertaining to the feet, DCs 5276 - DC 5283.  However, none of the foot disorders contemplated by these codes (flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones) are raised by the record.  Similarly, the Board has considered the applicability of the neurological diagnostic codes, but as the March 2013 VA examiner clarified, the Veteran does not have a neurological disorder involving the right foot.

The Board has also considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's disorder.  However, as the rating assigned by this decision is based upon the Veteran's pain, the rating already contemplates functional limitations of the ganglion cyst of the right foot.  Additionally, the Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Insofar as DCs 5276-5284 and 7819 are not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  

The Board has also considered the lay evidence.  The Board is fully aware that the Veteran is competent to report his symptoms.  However, the medical findings directly address the criteria under which the Veteran's ganglion cyst of the right foot are to be evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of that already assigned is warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for this disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular ratings.  Accordingly, referral for extraschedular consideration is not warranted.
 
The record supports assignment of a 10 percent but no higher rating for the Veteran's ganglion cyst of the right foot.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 10 percent rating is met, but finds that the preponderance of the evidence is against assignment of any higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

An initial rating of 10 percent, but no higher, for a ganglion cyst of the right foot is granted for the pendency of the appeal.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  

The Veteran is not employed.  See, e.g., Virtual VA Entry April 15, 2013, p. 46/75; October 2012 VA examination report.  Further, the October 2012 VA examiner found that the Veteran's ganglion cyst of the right foot impacts his ability to work in that he would have difficulty with labor intensive work requiring prolonged standing or walking.  As such, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board. 

Additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA, obtaining an examination if necessary and adjudicating the claim.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the inferred issue of TDIU.  Then, the RO should adjudicate the issue of TDIU.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


